Citation Nr: 0818427	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-27 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1941 to November 
1945.

This matter arises from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the above claim.  In 
May 2007, a hearing was held before the undersigned Veterans 
Law Judge.  The Board remanded the case is August 2007 for 
further evidentiary development.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by pure 
tone threshold averages and speech recognition scores that 
correspond to not worse than level "II" hearing on the 
right and level "VII" hearing on the left.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

A letter satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the veteran in June 2005, prior to 
the initial RO decision that denied the claim in August 2005.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board acknowledges that the June 2005 VCAA letter sent to 
the veteran in connection with his increased rating claim 
does not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.  

An additional letter, which met most of the requirements of 
Vazquez-Flores, was sent to the veteran in September 2007, 
and the case was readjudicated in a November 2007 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

Further, in this case, the veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the June 2005 VCAA notice letter 
advised the veteran that his statements and medical and 
employment records could be used to substantiate his claim, 
and the veteran can reasonably be expected to have understood 
the applicable diagnostic code provided in the August 2006 
statement of the case.  Thus, given the June 2005, August 
2006, and September 2007 VA correspondence, the veteran is 
expected to have understood what was needed to support his 
claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence, and the statements of his 
representative.  Specifically, at the veteran's hearing 
before the Board in May 2007, the veteran testified how his 
hearing loss affected various daily activities due to his 
increasing inability to engage in ordinary conversation.  The 
veteran additionally described how his hearing impairment 
disrupted his way of life in a written statement, dated in 
December 2007, and in his appellant's brief, dated in 
February 2008, the veteran's representative asserted that the 
symptomatology associated with the veteran's service-
connected hearing loss presented a greater degree of 
impairment than the currently assigned evaluation would 
indicate consistent with the requirements of 38 C.F.R. 
§§ 4.3, 4.7, and 4.10 (2007) as they applied to 38 C.F.R. 
§§ 4.85 and 4.86 (2007).  The veteran's representative 
specifically referenced Diagnostic Code 6100 in 
correspondence dated in May and June 2005.

In summary, the Board submits that the above statements and 
evidence demonstrate the veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his daily life and employment, and that the 
notice deficiencies in this matter do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained service and VA treatment records.  The 
veteran was also afforded multiple VA examinations to support 
his increased rating claim, and neither the veteran nor his 
representative has argued that the most recent VA 
examinations are inadequate for rating purposes.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Entitlement to a Rating in Excess of 10 percent for 
Bilateral Hearing Loss

Background

Service connection for bilateral hearing loss was established 
by a July 2004 rating decision, at which time a 10 percent 
rating was assigned, effective from November 2003.  An 
October 2004 rating decision continued the 10 percent rating 
and the veteran filed the subject claim for increased rating 
in May 2005.

VA outpatient treatment records from January 2005 reflect 
that the veteran reported problems with his hearing aids.  
The veteran reported good sound quality with changes made at 
the time of this evaluation.  In May 2005, the impression 
included mixed conductive hearing loss on the left and 
sensorineural hearing loss on the right.  

On the authorized audiological evaluation in August 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
55
60
LEFT
65
85
65
70
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 in the left ear.  Pure 
tone averages were 48.75 decibels on the right and 78.75 
decibels on the left.  The diagnosis for the right ear was 
moderate to moderately severe sensorineural hearing loss.  
The diagnosis for the left ear was moderately severe to 
severe mixed hearing loss.

As was noted previously, at the veteran's hearing before the 
Board in May 2007, the veteran testified how his hearing loss 
affected various daily activities due to his increasing 
inability to engage in ordinary conversation. 

VA treatment records from August 2007 reflect that the 
veteran needed to have his left hearing aid repaired.

On the authorized audiological evaluation in October 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
60
65
65
LEFT
70
90
70
75
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 in the left ear.  Pure 
tone averages were 53.75 decibels on the right and 77.5 
decibels on the left.  The diagnosis on the right ear was 
normal to moderately severe sensorineural hearing loss.  The 
diagnosis on the left ear was severe to profound mixed 
hearing loss.


Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
The Board finds that the veteran's disability has not changed 
during the rating period, and so staged ratings are not 
warranted.  

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by pure tone threshold 
averages, within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum 
of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz by four.  Id.  The pure tone threshold averages and the 
Maryland CNC test scores are given a numeric designation 
which are then used to determine the current level of 
disability based upon a pre-designated schedule.  Tables VI 
and VII in 38 C.F.R. § 4.85 (2007).  Under these criteria, 
the assignment of a disability rating is a "mechanical" 
process of comparing the audiometric evaluation to the 
numeric designations in the rating schedule.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 
4.86 (2007).  One of the provisions provides that an 
individual who manifests pure tone thresholds of 55 decibels 
or more in each of the specified frequencies (1000, 2000, 
3000 and 4000 Hertz) will be given a numeric designation from 
either Table VI or VIa, whichever results in the higher 
numerical.  38 C.F.R. § 4.86(a) (2007).  The other provision 
provides that, when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the higher Roman numeral designation under Table VI or Table 
VIa will be established, and the numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2007).

The veteran's August 2005 VA audiology examination shows a 
right ear pure tone threshold average of 48.75 decibels with 
speech recognition of 90 percent.  This corresponds to a 
numeric designation of "II."  Table VI in 38 C.F.R. § 4.85 
(2007).  His left ear manifests a pure tone threshold average 
of 78.75 decibels with speech recognition of 86 percent.  
This corresponds to a numeric designation of "III."  Table 
VII in 38 C.F.R. § 4.85 (2007).  These combined numeric 
designations then result in a rating of 0 percent under Table 
VII.  38 C.F.R. § 4.85, Table VII (2007).  There is no 
certification in this case of language difficulties or 
inconsistent speech audiometry scores so as to allow 
consideration of the numeric designations contained in Table 
VIa (see 38 C.F.R. § 4.85(c) (2007)), but since the results 
for the left ear reveal pure tone thresholds of 55 decibels 
or more at 1000, 2000, 3000 and 4000 Hertz, the veteran will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher numerical, and thus, the 
numerical designation for the left ear is raised to "VII."  
38 C.F.R. § 4.86(a) (2007).  However, the combined numeric 
designations for the right and left ears of level "II" and 
"VII" still correspond to a 10 percent rating.

The veteran's October 2007 VA audiology examination shows a 
right ear pure tone threshold average of 53.75 decibels with 
speech recognition of 88 percent.  This corresponds to a 
numeric designation of "II."  Table VI in 38 C.F.R. § 4.85 
(2007).  His left ear manifests a pure tone threshold average 
of 77.5 decibels with speech recognition of 84 percent.  This 
corresponds to a numeric designation of "III."  Table VII in 
38 C.F.R. § 4.85 (2007).  These combined numeric designations 
then result in a rating of 0 percent under Table VII.  38 
C.F.R. § 4.85, Table VII (2007).  There is no certification 
in this case of language difficulties or inconsistent speech 
audiometry scores so as to allow consideration of the numeric 
designations contained in Table VIa (see 38 C.F.R. § 4.85(c) 
(2007)), but since the results for the left ear reveal pure 
tone thresholds of 55 decibels or more at 1000, 2000, 3000 
and 4000 Hertz, the veteran will be given a numeric 
designation from either Table VI or VIa, whichever results in 
the higher numerical, and thus, the numerical designation for 
the left ear is raised to "VII."  38 C.F.R. § 4.86(a) 
(2007).  However, the combined numeric designations for the 
right and left ears of level "II" and "VII" still 
correspond to a 10 percent rating.

The results of the August 2005 and October 2007 audiology 
examinations show that the veteran manifests pure tone 
thresholds of less than 55 decibels at the 1000 hertz 
frequency on the right ear.  Therefore, the provisions of 38 
C.F.R. § 4.86(a) are not applicable to the right ear.  
Furthermore, the provisions of 38 C.F.R. § 4.86(b) are not 
applicable as the pure tone threshold is not more than 70 
decibels at 2000 Hertz in the right ear, or less than 30 
decibels at 1000 Hertz on the left.  

In summary, the Board finds that the evidence of record 
preponderates against a rating in excess of 10 percent for 
the veteran's hearing loss.  In so holding, the Board has 
considered the veteran's descriptions of his hearing loss 
disability, but finds that the most probative evidence 
concerning the level of severity of this disorder consists of 
the audiometric testing results of record.  See Lendenmann, 3 
Vet. App. at 349.  While the evidence shows that the veteran 
requires the use of hearing aids, the Board notes that the 
schedular rating makes proper allowance for his improvement 
in hearing.  See 38 C.F.R. § 4.85(a) (2007).  There is no 
doubt to be resolved in his favor.  38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


